DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Claim Status
	Claims 17-22 and 24-29 are presently pending.  Claims 1, 8, 12-13, and 15-16 were canceled in the Reply filed 10/28/2020.  Claims 25-29 are new and were added in the Reply filed 10/28/2020.  Claims 27 is withdrawn.  Claims 17-22, 24-26, and 28-29 are presently considered.

Election/Restrictions
The election requirement was previously discussed on record, and was treated as an election without traverse (MPEP § 818.01(a)).  
Newly added claims 25-29 correspond to previously pending claims 8, 12, 13, 15, and 16, respectively.
The originally elected species/subgenus was a method wherein “isopropanol” was identified as the “single organic solvent” used in reaction steps corresponding to claims 1-22 see, e.g., Reply filed 3/24/2016 at 1-2), including original claim 17.  However, in the Reply filed 10/28/2020, Applicant canceled claims 1, 8, 12-13, and 15-16, and amended claim 17 such that it became an independent claim. Upon review, Examiner notes that claim 17 was amended to require the distinct organic solvent of ethanol rather than isopropanol at claim 17(2), wherein the originally elected species/subgenus was limited to the single organic solvent of isopropanol at all steps of original claims 1-22.  Accordingly, the claims have been amended to exclude the originally elected species/subgenus.  Per MPEP § 803.02(III)(A), 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected . . . .
In addition, MPEP § 803.02(III)(A) states
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. 
Accordingly, examination has been extended to a non-elected species within the scope of instant claim 17, utilizing a non-peptidyl polymer of PEG that is labeled at both ends with aldehyde moieties, as identified in the new rejections below. Following extensive search and examination, the non-elected species was deemed obvious in view of the prior art, as explained in the new rejection, below.  Accordingly, Examination was not extended to include additional non-elected species falling within the scope of instant claim 17.  
Newly added claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2016.
see, e.g., MPEP § 803.02(III)(A)).
Accordingly, Claims 17-22, 24-26, and 28-29 are presently considered.

Information Disclosure Statement
The IDS filed 1/15/2021 and 11/05/2020 are acknowledged and are presently considered. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Amended claim 17 is now an independent claim, and has been amended to recite and require the following:
17. (Currently amended): A method for preparing an insulin complex, comprising: 
(1) preparing a conjugate of an insulin having two N-terminals and a non-peptide polymer having reactive groups on both ends or three ends, comprising:
(a) reacting the insulin with the non-peptide polymer in a reaction solution comprising an organic solvent to link the non-peptide polymer to N-terminal of beta chain of the insulin, thereby preparing the conjugate of the insulin and the non-peptide polymer, and
(b) isolating and purifying the conjugate from a reaction mixture of the step (a), said conjugate consisting of one non-peptide polymer molecule and one insulin molecule, wherein one of the reactive groups of the non-peptide polymer is covalently bound to the N-terminal of beta chain of the insulin, and remainder of the reactive groups of the non-peptide polymer of the conjugate is unbound, wherein the N-terminal of beta chain of the insulin is phenylalanine,
wherein
the reaction solution comprises the organic solvent in an amount of 45 to 55% by volume, based on the total volume of the reaction solution;
the organic solvent is selected from the group consisting of isopropanol, ethanol and methanol;
the non-peptide polymer is selected from the group consisting of polyethylene glycol, polypropylene glycol, ethylene glycol-propylene glycol copolymer, polyoxyethylated polyol, polyvinyl alcohol, polyvinyl ethyl ether, and a combination thereof; and
the reaction solution has a pH of 4.5 to 6.0 and comprises sodium citrate; and
(2) covalently linking a carrier selected from the group consisting of immunoglobulin Fc region, antibody, albumin and transferrin to the remainder reactive group of the non-peptide polymer of the conjugate of step (1) in the condition of pH 8.2 and 10% ethanol to produce the insulin complex, in which 
Accordingly, the preamble phrase “for preparing an insulin complex” is understood to be a recitation of an intended use, which is inferred to be fully satisfied by the positively-recited method steps set forth within claim 17 (see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04).
	References to "an insulin having two N-terminals" (e.g., claim 17) and “native insulin” (e.g., claim 25) are understood to be satisfied by at least prior art references to “insulin”, which are reasonably understood to refer to native insulin, absent evidence to the contrary (see, e.g., Spec. at ¶[34]).  As used at amended claim 17, “insulin” is understood to be limited to only also insulin variants and derivatives that comprise two N-terminals, comprise the “beta chain” of insulin, and have a phenylalanine at the N-terminal of the “beta chain”.
	References to a “non-peptide polymer” or "non-peptide polymer having reactive groups on both ends or three ends" are understood to at least be satisfied by linear polyethylene glycol having aldehyde groups on both ends (see, e.g., Response to Election filed 3/24/2016 at 2; see also Spec. at ¶¶[52]-[53], identifying that the term encompasses any “bio-compatible polymer formed by combining two or more repeating units”), or another non-peptide polymer enumerated at amended claim 17(1)(b) as filed 10/28/2020.
	Critically, amended claim 17 is understood to inherently and implicitly require two different “reaction solutions”, namely one at each of claim 17(1) and claim 17(2).  The first and second reaction solutions comprise different parameters and yield distinct products:
Claim 17(1)
Reactants: [X]-[non-peptide polymer]-[X] (wherein “X” is a reactive moiety such as aldehyde), and an insulin1; 
Reaction conditions: the two components are reacted in a solution having a pH of 4.5 to 6.0, an isopropanol2 at 45-50 % v/v, and sodium citrate; 
Reaction yields: the reaction produces [insulin]-[non-peptide polymer]-[X].
Claim 17(2): The inherently present second “reaction solution” of amended claim 17(2) requires:
Reactants: [insulin]-[non-peptide polymer]-[X] and a carrier3; 
Reaction conditions: the two components are reacted in a solution having “pH 8.2 and 10% ethanol”;
Reaction yields: the reaction produces the final, tripartite product of [insulin]-[non-peptide polymer]-[carrier].
Accordingly, amended claim 17(1) and 17(2) each necessarily comprise different and distinct “reaction solution[s]”, which are each utilized with distinct reactants to yield distinct products.  All parameters of the “reaction solution[s]” not specified at claim 17 are understood to be unlimited so long as the solution remains capable of facilitating the required reactions (see, e.g., MPEP 2111).
	References to an "organic solvent" are understood to refer to isopropanol, ethanol, or methanol (see, e.g., amended claim 17 as filed 10/28/2020; see also Spec. at ¶¶[29]-[30]).
see, e.g., Response to Election filed 3/24/2016 at 2).  However, claims 18-22 are understood to be contingent limitations (see, e.g., MPEP § 2111.04(II)). This is reasonably because claims 18-22 do not literally recite nor require that “the carrier is an immunoglobulin Fc region”, which would require an immunoglobulin Fc region to be utilized at claim 17(2).  Rather, claims 18-22 further specify what immunoglobulin Fc region may be selected at claim 17(2) (i.e., contingent limitations). 
Note: If Applicant does not mean for claims 18-22 to recite contingent limitations, Applicant amend the claims to require the selection of an immunoglobulin Fc region (see, e.g., MPEP § 2111.04(II)).  This could be performed simply by amending claims 18-22 to recite “wherein the carrier is an immunoglobulin Fc region; ” after each preamble for claims 18-22. 
	Additional teachings and claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 1, 8, 12, 15-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0269553A1 (Nov. 30, 2006; cited in IDS filed 5/2/2014 as cite no. 4) in view of US2009/0252703A1 (Oct. 8, 2009; cited in previous action) and WO 2010/107256 A2 (Sept. 23, 2010; cited in previous action) is withdrawn in view of Applicant’s amendments filed 10/28/2020.  However, the amendments have necessitated a revised rejection as set forth below.


New and/or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 24-26, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 17 recites “10% ethanol” at claim 17(2).  It is unclear if this refers to a percent volume/volume, weight/volume, weight/weight, mole fraction, etc. (see, e.g., MPEP § 2173.05(b)(I) and (II), noting that a reference to something variable may render a claim indefinite).  Accordingly, claim 17 is rejected as indefinite.  For purposes of applying prior art, it is presumed that percent v/v was intended.
Claim 22 recites the limitation "claim 1" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  In addition, claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are all steps corresponding to the canceled “claim 1”.  For purposes of applying prior art, claim 22 is presumed to depend from amended claim 17 rather than canceled claim 1.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fragment” in claim 25 is used by the claim to mean an “insulin fragment[ that] retain[s] the function of controlling blood sugar in the body” (see, e.g., Spec. filed 5/2/2014 at ¶¶[44]-[45]) while the accepted meaning of an insulin “fragment” would literally include any fragment of insulin, including any dipeptide, tripeptide, tetrapeptide, etc. derivable from native insulin, regardless of activity.  This usage of “fragment” to imply a retained function is problematic because the original disclosure merely identifies that the retention of functional activity is a desired result hoped to be acheived, but the original disclosure fails to provide a structure/function relationship sufficient to actually inform artisans of the metes and bounds of a genus of “fragments” that are capable of actually retaining the desired activity (see, e.g., Spec. filed 5/2/2014 at ¶¶[44]-[45]).  In addition, or alternatively, the usage of “fragment” raises concerns (including under 35 USC § 112(d)) because amended claim 17 requires an insulin that comprises at least two N-terminals, the “beta chain” of insulin, and a phenylalanine at the N-terminal of the “beta chain”, but the original description of insulin “fragments” appears to be much broader in scope (see, e.g., Spec. filed 5/2/2014 at ¶¶[44]-[45]).  Therefore, the metes and bounds of claim 25 are unknown due to the usage of ambiguous usage of “fragment”, and the term also raises issues under 35 USC § 112(d), as addressed below.  The term is indefinite because the specification does not clearly redefine the term.

Accordingly, claims 17-22, 24-26, and 28-29 are rejected.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Newly added claim 25 depends upon newly amended claim 17.  Claim 17 recites and requires an “insulin having two N-terminals" that comprises the “beta chain” of insulin, wherein the protein has a phenylalanine at the N-terminal of the “beta chain” (see amended claim 17).  However, dependent claim 25 more broadly encompasses “a fragment” of insulin (see, e.g., discussion under 35 USC § 112(b), incorporated herein).  Because the term “fragment” is not explicitly defined on record and has been rejected as indefinite above, for purposes of the instant rejection the term “fragment” has been interpreted literally to broadly include at least any dipeptide, tripeptide, tetrapeptide, or pentapeptide fragments derivable from native insulin.  Therefore, claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, because it fails to include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22, 24-26, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon claim 17, which is representative of the pending claims scope. 
Lack of literal Support
Claim 17 was amended in the Reply filed 10/28/2020, and the resulting amended claim does not literally appear in the originally-filed disclosure.  Specifically, the phrase 
(2) covalently linking a carrier selected from the group consisting of immunoglobulin Fc region, antibody, albumin and transferrin to the remainder reactive group of the non-peptide polymer of the conjugate of step (1) in the condition of pH 8.2 and 10% ethanol to produce the insulin complex, in which ends of the non-peptide polymer are bound to the insulin and to the carrier, respectively.
does not literally appear in the originally filed disclosure as an integrated whole4, in the originally filed disclosure.  
Although Applicant identifies that the claim is supported by original claim 1 and Example 3 in the disclosure (see, e.g., Reply filed 10/28/2020 at 6 at § Status of the Disclosure), amended claim 17 does not literally appear at these disclosures, and applicant has failed to identify where the scope of instant claim 17 is literally supported by equivalent or synonymous language. 
Therefore, claim 17 and all claims dependent upon claim 17, lack literal support in the originally filed disclosure. 
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 

Prior to identifying and considering whether or not the original disclosure provides implicit or inherent support for the full scope of amended claim 17, it is pertinent to clearly identify the full scope of amended claim 17 for which implicit and inherent support must be found.  Here, amended claim 17(1) broadly encompasses all reactions involving 
(i) 	an entire genus of insulins (see, e.g., instant claim 24, noting that “insulin” broadly includes insulin derivatives and insulin variants);
(ii) 	any “non-peptide polymer” selected from “the group consisting of polyethylene glycol, polypropylene glycol, ethylene glycol-propylene glycol copolymer, polyoxyethylated polyol, polyvinyl alcohol, polyvinyl ethyl ether, and a combination thereof”;
(iii)	 any “organic solvent in an amount of 45 to 55% by volume” selected from isopropanol, ethanol, and methanol;
(iv)	 wherein the reaction solution has a pH of 4.5 to 6.0;
(v) 	wherein the reaction solution comprises an unspecified non-zero amount of sodium citrate;
(vi)	wherein the reaction solution is not required to comprise any amount of NaCNBH3;
(vii)	wherein the reaction solution has an unbounded temperature range;
(viii) 	wherein the reaction solution has an unbounded reaction time;
(ix) 	wherein the reaction does not require a dissolving step; and
(x) 	wherein the desired compound may be isolated and purified using any means available in the art, without limitation.
Furthermore, amended claim 17(2) broadly encompasses all reactions involving 
(xi) 	an entire genus of [insulin]-[non-peptide polymer] conjugates, wherein [insulin] encompass derivatives and variants (see, e.g., instant claim 24) and wherein the [non-peptide polymer] encompasses any non-peptide polymer selected from “the group consisting of polyethylene glycol, polypropylene glycol, ethylene glycol-propylene glycol copolymer, polyoxyethylated polyol, polyvinyl alcohol, polyvinyl ethyl ether, and a combination thereof”;
(xii) 	any “carrier” selected from the group consisting of immunoglobulin Fc region, antibody, albumin and transferrin”;
(xiii)	wherein the reaction solution is any solution having a pH of 8.2 and comprising 10% ethanol;
(xiv)	wherein the reaction may occur at any molar ratio;
(xv)	wherein the reaction solution has an unbounded temperature range;
(xvi)	wherein the reaction solution has an unbounded reaction time; 
(xvii)	wherein the reaction solution is not required to comprise any amount of NaCNBH3; 
(xvii)	wherein the reaction solution is not required to comprise any amount of HEPES;
(xviii)	wherein the reaction solution is not required to comprise any amount of potassium phosphate; and
(xix)	wherein a subsequent isolation or purification step is not required.
Accordingly, the scope of amended claim 17 is very broad, and the combination of limitations, including the usage of “pH 8.2 and 10% ethanol” is not limited to mono-PEGylated native insulin combined with immunoglobulin Fc at a 1:1 molar ratio, at 25°C for 15-17 hours, using 100 mM HEPES, 22 mM potassium phosphate, and 20 mM NaCNBH3 as actually recited at instant Example 3.
	Therefore, the pertinent issue is whether or not the originally filed disclosure provides implicit or inherent support for the full scope of amended claim 17 as identified in the preceding paragraph.  
As noted above, claim 17 does not literally appear in the originally filed disclosure.  Therefore, the pertinent issue is whether or not the original disclosure provides inherent support that is synonymous or equivalent in scope with amended claim 17.  Notably, the disclosure of “10% ethanol, pH8.2” appears only once in the entire originally filed disclosure (see Spec. filed 5/2/2014 at ¶¶[96]-[97], at Example 3), but the usage provides inherent support only for monoPEGylated native insulin combined with the single carrier of immunoglobulin Fc, at a 1:1 molar ratio, at 25°C for 15-17 hours, using 100 mM HEPES, 22 mM potassium phosphate, and 20 mM NaCNBH3 (see Spec. filed 5/2/2014 at ¶¶[96]-[97]).  Therefore, Example 3 (see, e.g., id.) clearly does not provide inherent support for the full scope of amended claim 17, because Example 3 (id.) is silent regarding any combinations of (a) insulin derivatives or insulin variants other than native insulin, with (b) any “non-peptide polymer” selected from either polypropylene glycol, ethylene glycol-propylene glycol copolymer, polyoxyethylated polyol, polyvinyl alcohol, polyvinyl ethyl ether, or a combination thereof, and with (c) any “carrier” selected from an 
In the absence of literal support or inherent support for the pending claims scope, the pertinent issue is whether or not the claim scope is implicitly supported by the originally filed disclosure. Regarding implicit support, MPEP § 2163(II)(A)(3)(b) identifies that when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  Here, the closest supporting disclosure is found at Example 3 (see Spec. filed 5/2/2014 at ¶¶[96]-[97], at Example 3), but this disclosure only provides literal and inherent support for a single species of method wherein monoPEGylated native insulin is combined with the single carrier of immunoglobulin Fc, at a 1:1 molar ratio, at 25°C for 15-17 hours, at “10% ethanol, pH8.2”, using 100 mM HEPES, 22 mM potassium phosphate, and 20 mM NaCNBH3 (see Spec. filed 5/2/2014 at ¶¶[96]-[97]).  No guidance or direction to utilize such conditions with any non-peptide polymer other than PEG-aldehyde under the exact conditions described is literally, inherently, or implicitly supported by the originally filed disclosure.  
Accordingly, amended claim 17 is reasonably inferred to be an attempt to claim as broad of a genus as possible by leaving all claimed elements broad, except for the single insertion of a seemingly arbitrarily-selected limitation (i.e., “10% ethanol, pH8.2”) from a single example of record.  The problem with this approach is that it creates a novel subgenus that is not literally or inherently disclosed on record using equivalent or synonymous language (i.e., e.g., no subgenus non-PEG polymer or non-native insulin exists on record).  Critically, the courts have addressed such situations, and In re Smith identifies that a subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads (see, e.g., In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972); MPEP § 2163(II)(A)(3)(b)).  Although, it is undisputed that Applicant has explicit support commensurate in scope with Example 3, the relevant issue is whether or not Example 3 provides implicit support for a broader subgenus as instantly claimed.  Guidance regarding this issue is found at MPEP § 2163.05(I)(B), which identifies that a broadening claim reciting a genus may satisfy the written description requirement through sufficient description of a representative number of species.  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Likewise, the disclosure of Example 3 is a single species, and does not provide support for a substantially larger genus that fails to recite or require all of the particulars of Example 3 with respect to reactants and reaction conditions.  This determination is consistent with In re Lukach, wherein the court determined that an Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus where the parent application contained a generic disclosure and one specific example within the subgenus, because the court held that subgenus was not described in the parent application (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); see also MPEP § 2163.05(II); see also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it i.e., original claims 1-22) and the single species of Example 3, fails to provide written description support commensurate in scope with the requirements of 35 USC § 112(a) for the entire scope of the newly claimed subgenus recited at instant claim 17.  Therefore, the original disclosure fails to provide literal, implicit, or inherent support for newly amended claim 17.
Accordingly, as discussed in the preceding paragraphs, the closest supporting disclosure in the originally filed disclosure fails to provide literal, inherent, or implicit support for the full scope of instant claim 17.  This is reasonably, because the original disclosure provides no guidance, rationale, or explanation that would reasonably convey to one skilled in the art that the inventor or a joint inventor (or for pre-AIA  the inventor(s)), at the time the application was filed, had possession of the claimed invention, wherein the claimed genus can only be arrived at by inexplicably and selectively combining two disjointed portions of the original record (i.e., original claims 1-22 combined with the single line of Example 3 requiring “10% ethanol, pH8.2”) to form a new subgenus that is literally absent from the original disclosure (i.e., claim 17 does not require all of the particulars of Example 3, such as PEG, Immunoglobulin Fc, native insulin, etc.).  Accordingly, the closest supporting disclosure fails to provide literal, inherent, or implicit support commensurate in scope with the instant disclosure. 
Accordingly, the amended claims are not literally, implicitly, or inherently supported by the originally filed disclosure.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).  Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination. If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application or otherwise reciting lists of chemical compounds and identifying that such compounds may be optionally present at a concentration within some broad range. 
At best, the amended claim may be rendered obvious by the originally filed disclosure.  However, although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-22, 24-26, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0269553A1 (Nov. 30, 2006; cited in IDS filed 5/2/2014 as cite no. 4) in view of US2009/0252703A1 (Oct. 8, 2009; cited in previous action), WO 2010/107256 A2 (Sept. 23, 2010; cited in previous action), and US2007/0083006A1 (Apr. 12, 2007; cited in IDS filed 5/2/2014 as cite no. 3).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and is incorporated into the instant rejection.  The final product identified in the originally elected species is understood to satisfy all structural limitations pertaining to the product created by the claimed methods regarding insulin, PEG, the immunoglobulin Fc, and the final [insulin]-[PEG]-[Immunoglobulin Fc] complex (i.e., claims 17-22, 24-26, and 28-29). Additional teachings are discussed below.
Regarding amended claims 17-22, 24-26, and 28-29, US’533 discloses methods of making tripartite compounds of form [Active Protein]-[PEG linker]-[Fc Region] using the general steps identified and set forth at claims 20-26 (see also US’533 at ¶¶[0078]-[0084]), wherein the [Active Protein] may be native insulin (see, e.g.,  US’533 at claims 18, 44, ¶¶[0065]; compare id. with instant claims 17 and 25), wherein the [PEG linker] may comprise a reactive aldehyde group on both ends (see also US’533 at claims 11, 13, 37, 39, 41-42, ¶¶[0056]-[0057], [0092], [0095], [0102]-[0103]5; compare id. with instant claims 17, 26, and 28), and wherein the [Fc Region] may be a human aglycosylated IgG4 Fc moiety (see, e.g., US’533 at claims 4-11, 30-36, ¶¶[0050], [0063], [0076], [0117], [0181]6 ; compare id. with instant claims 18-22).  US’533 identifies that such methods may generally include the following steps:
step “(a1) covalently linking . . . [a] physiologically active polypeptide to one end of an activated non-peptide polymer” (see e.g., US’533 at claim 20(a)-(b), claim 21(a1); compare id. with instant claim 17(1) and 17(1)(a));
wherein “at the step (a1), the physiologically active polypeptide and the non-peptide polymer are used at a reaction molar ratio of 1:1.25 to 1:5” (see e.g., US’533 at claims 20-22; see esp. US’533 at claim 22);
wherein the non-peptide polymer may be conjugated to the amino terminal end of the active peptide (see, e.g., US’533 at claims 14 and 40; see also
step “(a2) isolating a complex comprising the . . . . physiologically active polypeptide linked to the non-peptide polymer from . . . [the] reaction mixture” (see e.g., US’533 at claims 20-22, 24-26; see esp. US’533 at claim 21(a2); compare id. with instant claims 17(1)(b), 29),
step “(a3) covalently linking an immunoglobulin Fc fragment . . . to the other end of the non-peptide polymer of the isolated complex to provide a protein conjugate comprising the immune-globulin Fc fragment and the physiologically active polypeptide, which are linked to each end of the non-peptide polymer” (see e.g., US’533 at claims 20-22, 24-26; see esp. US’533 at claim 21(a3) and 24-26; compare id. with instant claim 17(1)-(2), 17(2)).
step “(b) isolating the said protein conjugate essentially comprising the covalently linked physiologically active polypeptide, non-peptide polymer and immunoglobulin Fc Fragment” (see e.g., US’533 at claims 20; see esp. US’533 at claim 20(b); compare id. with instant claim 17, 29).
Accordingly, the instantly claimed method is understood to be directed to a subgenus of a known prior art method (compare instant claim 17 with US’533 at claims 20-22, 24-26) using known prior art reactants of insulin, PEG, and human aglycosylated IgG4 Fc moiety (see, e.g.,  US’533 at claims 4-11, 13, 18, 30-37, 39, 41-42, 44, ¶¶[0056]-[0057], [0063], [0065], [0076], [0092], [0095], [0102]-[0103], [0117], [0181]), to predictably yield a known end product, namely a tripartite compound of form [insulin]-[PEG]-[aglycosylated IgG4 Fc].  Furthermore, such products were desirable because they had art-recognized utility and expected advantages (see, e.g., US’533 at ¶¶[0060], [0074], [0077], identifying extended half-lives among other benefits).  Regarding claim 29 and the isolation and purification of a protein conjugate using ion exchange chromatography, US’533 explicitly teaches that PEGylated proteins may be isolated and purified (see, e.g., US’533 at claim 20(b), 21(a2), ¶¶[0084], [0091], [0094]) using conventional means of purification, including ion exchange chromatography (see, e.g., US’533 at ¶[0084]; see also id. at ¶¶[0091]-[0094], [0116], [0121]). Therefore an artisan would reasonably infer that following any conjugation or coupling step, the resulting PEGylated proteins could be isolated using conventional and routine means such as ion exchange chromatography.  In sum, US’533 explicitly teaches methods for making compounds of form [Active Protein]-[non-peptide linker]-[Fc Region], provides guidance directing artisans to specifically make [Insulin]-[PEG]-[human aglycosylated IgG4 Fc region], wherein the methods involve two separate coupling reactions in combination with at least one isolation and purification step (see, e.g., US’533 at claims 20-22 and 24-26, Example 1 at ¶¶[0091]-[0094], Example 2 at ¶¶[0095]-[0096], Example 3 at ¶[0097], passim).  Accordingly, it is understood that any basis for claiming novelty or non-obviousness of the claimed method must stem from the specific reaction conditions presently claimed and recited at instant claims 17 and 24.
	The prior art of US’533 differs from the instantly claimed method as follows: US’533 does not explicitly teach nor disclose the exact reaction conditions of claims 17 and 24, wherein claim 17(1) is performed in a reaction solution having a pH of 4.5 to 6, sodium citrate, and isopropanol in an amount of 45-55% by volume, and wherein claim 17(2) is performed in a second reaction solution having a pH of 8.2 and 10% ethanol.
However, US’533 fairly informs the relevant audience that the disclosed methods, including the claimed coupling reactions, may be performed under various conditions (see, e.g., US’533 at ¶¶[0092]-[0094], [0106], [0127]-[0128] [0131]; see also id. at claims 14, 37, 39, and 40).  Notably, US’533 does not limit the specific chemical nature of the coupling reactions see, e.g., US’533 at claims 20-22, 24-26).  Therefore, an artisan would readily appreciate that the products and methods described by US’533 could be performed using known PEG conjugation reaction conditions taught in the prior art (see, e.g., US’533 at claims 20-26, ¶¶[0078]-[0084]).  
Regarding amended claim 17(a)-(b) and the presence of sodium citrate in the reaction solution, sodium citrate is a routinely utilized buffer in the art and dissociates into sodium cations and citrate anions in solution, and likewise forms in the presence of sodium cations and citrate anions in solution to form a Na + Citrate ↔ Na-Citrate equilibrium.  Notably, US’703 discloses that the reaction buffer solutions “can be made with any of the buffers known in the biochemical art that provide buffering from about pH 4 to about pH 9” (see, e.g., US’703 at ¶¶[0152]-[0153]), and explicitly identifies that the buffers may include “citrate . . . buffers” (see, e.g., US’703 at ¶[0153]).  An artisan would at once understand and envisage sodium citrate in view of the disclosure of the narrow genus of “citrate buffer”.  Furthermore, or alternatively, it is noted that US’703 exemplifies the use of reaction solutions containing buffers comprising sodium (see, e.g., US’703 at ¶¶[0167]-[0168], using sodium cyanoborohydride and sodium phosphate).  Therefore, using any citrate-containing buffer in combination with a sodium containing buffer would necessarily yield a Na + Citrate ↔ Na-Citrate equilibrium in solution and be equivalent to adding sodium citrate.  In sum, in the absence of secondary considerations, the use of sodium citrate is not a point of novelty because the art teaches that such coupling reactions may be performed using “any of the buffers known in the biochemical art that provide buffering from about pH 4 to about pH 9” (see, e.g., US’703 at ¶¶[0152]-[0153]), including buffers containing citrate (see, e.g., US’703 at ¶[0153]), and MPEP § 2144.07 identifies that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), noting at 335 (301) that “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.").  Accordingly, the selection of any citrate-containing buffer, including sodium citrate, would be routine and be expected to yield only the expected result since such a buffer is a “buffer[] known in the biochemical art that provide[s] buffering from about pH 4 to about pH 9” (see, e.g.,US’703 at ¶¶[0152]-[0153]; see also id. at ¶[0140], noting the use of citrate salts).  
Regarding the presence and usage of an alcohol co-solvent in a PEG conjugation reaction, US’703 explicitly teaches that the presence of an alcohol co-solvent was known to desirably benefit PEG-aldehyde conjugation reactions (see, e.g., US’703 at ¶¶[0014]-[0017], [0023], [0138]-[0139], [0152], [0156]); specifically, the use of an alcohol co-solvent was understood to increase peptide solubility, improve conjugation efficacy, and accelerate the conjugation reaction (see, e.g., US’703 at ¶¶[0015]-[0017], [0152]).  In addition, WO’256 identifies that “the presence of an alcohol in a reaction medium” is a “critical factor[] for a site-specific bond of a non-peptidyl polymer and a physiologically active polypeptide” (see, e.g., WO’256 at 8 at lines 25-31).  WO’256 identifies that the site-specificity of PEG conjugation reactions is dependent upon both the pH and the alcohol content of the reaction medium (see, e.g., WO’256 at 2 at lines 15-20; see also US’006 at abs, ¶¶[0002], [0007]-[0008], [0012], informing artisans that the presence of an organic solvent such as ethanol or methanol could improve site specific PEG conjugation reactions).  Therefore, are artisan would be motivated to utilize an alcohol co-solvent in each of the two PEG conjugation steps taught and disclosed by US’533 in view of the disclosures of US’703, WO’256, and US’006 (see, e.g., US’533 at claims see esp. id. at claim 21(a1) and claim 21(a3)).  Regarding general amounts of alcohol co-solvent appropriate for PEG conjugation reactions, US’703 identifies that an alcohol co-solvent may be present at “about 30% to about 70%” (v/v) (see, e.g., US’703 at ¶[0154], claims 1 and 5); WO’256 identifies more broadly that an alcohol co-solvent may be present “in an amount ranging from 0.1% to 100% by volume” (see, e.g., WO’256 at 9 at lines 14-24); and US’006 identifies that organic solvents may be present at a concentration of “about 0.1 to 10%” (see, e.g., US’006 at ¶[0012], claims 1-3, 6-7, 18).  In view of US’703, WO’256, and US’006, collectively, an artisan would reasonably infer that alcohol co-solvents could be present in PEG conjugation reactions at least in the amounts of about 10% to about 70% (see, e.g., MPEP § 2144.05(I), noting that “[a] range can be disclosed in multiple prior art references instead of in a single prior art reference”, and noting that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  Regarding the specific types of alcohols usable as alcohol co-solvents in view of the prior art, US’703 identifies that an alcohol general could be used as a co-solvent in PEG conjugation reactions (see, e.g., US’703 at claims 1-6, ¶¶[0152]-[0154]), and specifically identifies methanol, ethanol, and isopropanol (see, e.g., US’703 at claims 1-2, ¶[0154], noting that methanol is disclosed as structure IV wherein R2 and R3 are independently selected to be hydrogen; see also US’703 at ¶¶[0169]-[0170], Figs. 1-2, discussing ethanol, methanol, and isopropanol); WO’256 identifies that alcohols having 1 to 10 carbons could be utilized (see, e.g., WO’256 at 9 at lines 14-24), including ethanol and isopropanol (see id.; see also WO’256 at claims 1-4, 6-9); and US’006 explicitly identifies that the organic solvent may comprise of either ethanol or methanol (see, e.g., US’006 at claims 1-3, 6-7).  Therefore, in view of US’703, WO’256, and US’006, collectively, an artisan would reasonably infer that multiple alcohols could be utilized as co-
Regarding the impact of pH on PEG conjugation reactions, WO’256 identifies that the site-specificity of PEG conjugation reactions is dependent upon both the pH and the alcohol content of the reaction medium (see, e.g., WO’256 at abs, 2 at lines 15-20).  Specifically, it was known that peptides having more than one reactive group could react with PEG to form complex structures including undesired side products (see, e.g., US’703 at ¶¶[0138]-[0139]).  US’703 identifies that multiple variables impact the formation of a desired product and side products, including “pH” (see, e.g., US’703 at ¶[0139]).  Therefore, an artisan attempting to site-specifically modify PEG conjugation reactions or perform a uniform reaction would reasonably optimize both the pH and amount of alcohol co-solvent present in the reaction mixture (see, e.g., WO’256 at Examples 2-6 on pages 15-18, showing that routine optimization of alcohol % and pH was routine in the art). Regarding suitable pH values for use in typical PEG conjugation reactions, US’703 identifies that different pH buffers could be utilized in PEG conjugation reactions, ranging from about pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]) (see, e.g., MPEP § 2144.05(I), noting “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  Regarding the predicted and expected results obtainable at different pH values, WO’256 informs artisans that the site-specificity of conjugation of insulin with non-peptidyl polymers (e.g., PEG) differs depending upon pH and alcohol content (see, e.g., WO’256 at abs, 2 at lines 15-20), and generally identifies that non-peptidyl peptides conjugated via aldehyde moieties will “selectively bind[] to an N-terminus at low pH, and can bind to a lysine residue to form an amine bond at a high pH” (see, e.g., WO’256 at 7 at line 25 to page 8 at line 6, emphasis added; see also id. at 9 at lines 3-13, pH range of 5.0 to 7.5 to specifically target the “PheB1”7 residue of insulin with PEG (see, e.g., US’006 at ¶¶[0039]-[0040], claims 1-3, 6-7, 9; see also id. at ¶[0054], exemplifying insulin PheB1-specific conjugation with PEG at pH 6.0); and similarly, WO’256 identifies the pH range of 4.0 to 6.0 to conjugate human insulin with a non-peptidyl polymer at the “PheB1” residue of insulin (see, e.g., WO’256 at 9 at line 24 to page 10 at line 13).  In sum, an artisan would readily appreciate that PEG conjugation reactions could be performed within a pH range of about pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]), and would predict that the exact pH and % alcohol content used in a PEG conjugation reaction would impact the site specificity of the reaction (see, e.g., id.; see also, WO’256 at Examples 2-6 on pages 15-18, showing that optimization of alcohol % and pH was routine in the art), wherein a low pH, such as 6.0 could be utilized to form a PheB1-specific conjugation with PEG (see, e.g., US’006 at ¶[0054]).  
Accordingly, the only difference between the prior art methodology taught by US’533 and the instant claims is that the instant claims recite specific reaction solution conditions applicable for the reaction of claim 17(1) (i.e., a pH of 4.5 to 6, sodium citrate, and isopropanol at 45-55% by volume) and for the reaction of claim 17(2) (i.e., a pH of 8.2 and 10% ethanol).  However, these reaction conditions fall within the known reaction conditions suitable for performing PEG conjugation reactions in the prior art8.  As described in the preceding paragraphs, sodium citrate is a typical buffer, pH values for such reactions typically range from pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]), and the prior art reasonably informs artisans that alcohol co-solvents may be present at least in the amounts of about 10% to about 70% (v/v) (see, e.g., US’703 at ¶[0154], claims 1 and 5; see also WO’256 at 9 at lines 14-24; see also US’006 at ¶[0012], claims 1-3, 6-7, 18; MPEP § 2144.05(I)).  Furthermore, such conditions, including pH and alcohol co-solvent concentration were known in the prior art to be result-effective variables impacting the site-specificity of PEG conjugation reactions (see, e.g., WO’256 at abs, 2 at lines 15-20; see, e.g., US’703 at ¶¶[0138]-[0139]).  Furthermore, adjusting alcohol concentrations, pH conditions, and buffer conditions was routine in the prior art, which teaches that “[t]he reaction conditions, proportions and concentrations of the reagents can be obtained by relatively simple trial-and-error experiments which are within the ability of an ordinary skilled artisan” (see, e.g., US’703 at ¶[0139]; see also, WO’256 at Examples 2-6 on pages 15-18, showing that optimization of alcohol % and pH was routine in the art).  Accordingly, the claimed method differs from the prior art by only a “change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means” (see, e.g., In re Williams, 36 F.2d 436, 438 (CCPA 1929), noting that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions").  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" (see, e.g., Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955)) at least because "[n]o invention is involved in discovering optimum ranges of a process by routine experimentation" (see id. at 458, 105 USPQ at 236-237).  Accordingly, the "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art" (see, e.g., Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  In the instant case, since Applicant has not disclosed that the specific limitations recited at amended claim 17 is for any particular purpose or solves any stated problem and the prior art teaches that buffer conditions, pH, and concentration of alcohol co-solvents often vary according to the specific sites PEG is intended to be conjugated to, and other PEG conjugation reaction parameters appear to work equally as well9, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the PEG conjugation art.  Therefore, in the absence of evidence of criticality of range, the claimed ranges of alcohol co-solvent concentration and pH value does not patentably distinguish the claimed invention from the teachings of the prior art (see, e.g., MPEP § 2144.05(I), § 2144.05(II)).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following distinct rationales: First, the claimed method is obvious because it is an obvious variation of the general methodology disclosed by the primary reference, wherein the two PEG conjugation reaction conditions are merely performed and carried out within the ranges of known see, e.g., MPEP § 2144.05(I), noting that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  Such reactions would merely produce the expected and predicted result in view of US’533, namely tripartite Insulin-PEG-Immunoglobulin Fc conjugates, wherein the optimization of such ranges would predictably yield improved site-specificity of PEG conjugation reactions (see, e.g., MPEP § 2143(I)(G)).  No unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record. Second, the claimed method is obvious because it is an obvious variation of the general methodology disclosed by the primary reference, wherein art-recognized result-effective variables (i.e., buffer conditions, pH, and alcohol concentration) are optimized within known prior art ranges (see discussion in preceding paragraph), and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" (see, e.g., Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955); see also MPEP § 2144.05(II)) 10. Such reactions would merely produce the expected and predicted result in view of US’533, namely tripartite Insulin-PEG-Immunoglobulin Fc conjugates, wherein the optimization of such ranges would predictably yield improved site-specificity of PEG conjugation reactions (see, e.g., MPEP § 2143(I)(G)).  No unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and the claimed invention is a subgenus of the claimed genus of US’533 (see, e.g., US’533 at claims 20-26).  Furthermore, it is well-within the ordinary skill in the art to simply perform a prior art methodology utilizing known reaction conditions suitable for performing PEG conjugation reactions to predictably couple proteins to a known PEG moiety to predictably obtain a tripartite compound, exactly as taught and suggested by the prior art.  Furthermore, the use of known PEG conjugation reaction conditions merely yield the expected result, namely a PEG conjugation, wherein undesired reactants can be separated via routine methods known in the art.
Accordingly, claims 17-22, 24-26, and 28-29 are rejected as obvious in view of combined teachings of  US’533 in view of US’703, WO’256, and US’006.

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are substantially rendered moot in view of the new rejections of record.  Applicable arguments are addressed below.
As an initial matter, Examiner notes that the previous response of record remains pertinent, and is therefore fully incorporated into the instant action.
It is the Examiner’s understanding that the Applicant is asserting that references do not teach or suggest the conditions of “pH 8.2 and the use of 10% ethanol in making a complex by linking a carrier to an insulin conjugate composed of an insulin and a non-peptidyl polymer” (see, e.g., Reply filed 10/28/2020 at 7 at 1st ¶).  Examiner notes that the revised rejection under see, e.g., US’703 at ¶[0153]), and with alcohol co-solvents in amounts such as about 10% to about 70% (v/v) with a reasonable expectation of success (see, e.g., US’703 at ¶[0154], claims 1 and 5; see also WO’256 at 9 at lines 14-24; see also US’006 at ¶[0012], claims 1-3, 6-7, 18; MPEP § 2144.05(I)).  Therefore, the prior art is not silent regarding such conditions, since the prior art ranges and disclosures clearly overlap in scope (see, e.g., MPEP § 2144.05(I), noting that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists). Using such known prior art conditions yields only the expected and predicted results.
Furthermore, as noted above, the amendment to claim 17 as filed 10/28/2020 has necessitated a rejection under 35 USC § 112(a) for lack of written description.  As explained above, the original disclosure provides zero guidance directing an artisan to utilize any possible non-peptidyl polymer with “pH 8.2 and 10% ethanol” at the single disclosure of instant Example 3, because Example 3 is limited to reactions between [Native insulin]-[PEG]-aldehyde and immunoglobulin Fc.  Therefore, there is no guidance directing an artisan to a subgenus that is literally, implicitly, and inherently absent from the original disclosure, wherein “pH 8.2 and 10% ethanol” is utilized with other reactive groups besides aldehyde or with non-peptide polymers other than PEG.  At best, Example 3 may render instant claim 17 obvious, but obviousness is not the applicable test for written description. Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Accordingly, claim 17 is directed to new matter not supported by the originally filed disclosure.
Accordingly, all applicable arguments raised in the Reply filed 10/28/2020 have been fully considered but not found persuasive.  Accordingly, the amended claims remain rejected for the reasons set forth above. 

Conclusion
No claims are allowed.  All examined claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The insulin must possess a “beta chain” with an N-terminal phenylalanine.
        2 Or another organic solvent selected from isopropanol, ethanol, or methanol.
        3 Wherein the carrier may be an immunoglobulin Fc region, antibody, albumin, or transferrin.
        4 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        5 see also US’533 at Example 1 at ¶¶[0091]-[0098], exemplifying the use of ALD-PEG-ALD at ¶¶[0092], [0095], [0097], [0098], wherein “ALD-PEG-ALD” is polyethylene glycol having aldehyde reactive groups at each end.
        6 US’533 explicitly teaches that the immunoglobulin Fc region may be a human aglycosylated IgG4 Fc region (see, e.g., US’533 at ¶¶[0051]-[0050], claims 10 and 36; see also US’533 at claims 5-6 and 31-32, ¶¶[0038],[0047], [0049]-[0050]), and human aglycosylated IgG4 Fc region is expressly identified as “the most preferable immunoglobulin Fc Fragment” for the disclosed invention (see, e.g., US’533 at ¶[0050]).  
        7 see also, WO’256 at Example 23 at p 28 at line 25 to page 29 at line 2; see also WO’256 at 9 at line 34 to 10 at line 2, and p 10 at lines 15-20.
        8 see, e.g., US’703 a title, abs, ¶¶[0009]-[0010], [0014]-[0017], [0023], [0041], [0137], [0142], claims 1, 5-6; see also WO’256 at title, abs, 1 at lines 13-28, 2 at lines 15-25, 6 at lines 5-7, 7 at line 5 and 20-35, 10 at lines 15-21, 13 at lines 20-35, 28 at lines 25-30, 29 at lines 1-2, claims 1-3, 6-9, and 12; see also US’006 at title, abs, ¶¶[0007], [0012], [0014], [0030]-[0041], [0054], claims 1-7, 9, 18-20, and 28)
        9 US’703 identifies that depending upon the pH, duration, and temperature, peptide and PEG coupling reactions involving more than one reactive group may require “simple trial and error experiments” and the separation of the desired product “from the other reaction products” (see, e.g., US’703 at ¶[0139]).
        10 See In re Williams, 36 F.2d 436, 438 (CCPA 1929), noting that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See also, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), noting that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."